441 F.2d 277
UNITED STATES of America, Defendant-Appellee,v.Milko LASILY and Richard Jesse Rusmisel, Plaintiffs-Appellants.No. 30839 Summary Calendar.**(1) Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York, et al., 5 Cir. 1970, 431F.2d 409.
United States Court of Appeals, Fifth Circuit.
March 26, 1971.

Roger C. Rocha, Rocha & Garza-Gongora, Laredo, Tex., for plaintiffs-appellants.
Anthony J. P. Farris, U.S. Atty., James R. Gough, Malcolm R. Dimmitt, Asst. U.S. Attys., Houston, Tex., for defendant-appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
Appellants were convicted under three counts of an indictment brought under Title 21 U.S.C.A. 176a, having to do with the illegal importation and transportation of marihuana.  Their appeal involves two assignments of error.  First, it is urged that the evidence was insufficient to warrant the convictions.  There is no merit whatever in this suggestion.  Second, it is asserted that the trial court erred in precluding or limiting the cross examination of a prosecution witness, a marihuana user, Relative to her possible coercion as a witness by a government official.  Neither the claim of coercion nor the basis now alleged as a reason for the coercion were called to the attention of the trial court.  No improper limitation on cross examination is reflected in the record.  This assignment of error is also without merit.


2
Affirmed.